                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         YASMIN JENKINS,
                                   7                                                      Case No. 18-cv-04836-DMR
                                                       Plaintiff,
                                   8
                                                 v.                                       ORDER TO SHOW CAUSE
                                   9
                                         DANIEL CANCILLA, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12          A case management conference was scheduled for November 7, 2018 at 1:30 p.m. in the
Northern District of California
 United States District Court




                                  13   above-entitled case. No appearance was made on behalf of Plaintiff Yasmin Jenkins. Therefore,

                                  14   IT IS HEREBY ORDERED that by November 13, 2018, Plaintiff shall submit a statement

                                  15   explaining why she should not be sanctioned for failing to appear at the November 7, 2018 case
                                                                                                              ISTRIC
                                  16   management conference.
                                                                                                         TES D      TC
                                  17          IT IS SO ORDERED.                                        TA


                                                                                                                             O
                                                                                                  S




                                                                                                                              U
                                                                                                 ED




                                                                                                                               RT
                                                                                                                            D
                                                                                                                     RDERE
                                  18   Dated: November 8, 2018
                                                                                             UNIT




                                                                                                         OO
                                  19                                                             IT IS S
                                                                                     ______________________________________


                                                                                                                                     R NIA
                                                                                                  Donna M. Ryu
                                  20                                                           United States Magistrate Judge
                                                                                                                                 u
                                                                                                                       a M. Ry
                                                                                             NO




                                                                                                               onn
                                                                                                       Judge D
                                                                                                                                     FO
                                  21
                                                                                               RT




                                                                                                                                 LI



                                                                                                      ER
                                                                                                 H




                                  22
                                                                                                                             A




                                                                                                           N                     C
                                                                                                                             F
                                                                                                               D IS T IC T O
                                  23                                                                                 R
                                  24

                                  25

                                  26
                                  27

                                  28
